DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metzner et al. (“Metzner”) (U.S. Patent Application Publication Number 2010/0201399) and “CAN Specification”, Version 2.0, Bosch (hereinafter “Bosch”).
Regarding Claim 1, Metzner discloses a method of communication via a serial bus (i.e., a CAN bus), the method comprising:
receiving, by a circuit coupled to the serial bus, a frame comprising at least two consecutive cycles of a dominant state followed by a recessive state (Figure 6; i.e., the first dominant state D of the IN signal is considered to last “two consecutive cycles”, which is followed by a recessive state R), the In re Aller, 220 F.2d 454, 456 [CCPA 1955]);
triggering a starting of a clock (Figure 4, item 41) in the circuit based on an edge of the frame (Figure 6; i.e., the trailing edge of the first dominant state D) ending a previous dominant state preceding the dominant states (paragraphs 0031 and 0038; i.e., two additional dominant states D arrive after the first dominant state D that triggered the clock 41);
detecting, by the circuit using the clock, at least one cycle of the at least two consecutive cycles of the frame (Figure 4, item 40, paragraph 0031).
Metzner does not expressly disclose triggering, in response to the detecting, a transition from a sleep state to a wake state of the circuit.
In the same field of endeavor (e.g., CAN buses), Bosch teaches triggering, in response to detecting, a transition from a sleep state to a wake state of a circuit (page 9, last paragraph; i.e., upon receiving the special wake-up message, any connected nodes are awaken).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Bosch’s teachings of CAN buses with the teachings of Metzner, for the purpose of reducing the power consumption of the system.

Regarding Claim 3, Bosch discloses turning the clock off when the at least one of the one or more circuits is in the sleep state (page 9, second paragraph).

Regarding Claim 5, Bosch discloses wherein the recessive states and the dominant states all have a same duration (page 9, last paragraph).
Regarding Claims 6 and 11, Bosch discloses determine a measurement value of a ratio between a cycle time of a clock and the same duration; and receive bits on the serial bus using the measurement value (page 9, last paragraph).

Regarding Claims 7 and 13, Bosch discloses sending an acknowledgement of receipt of the frame using the measurement value (page 9, first paragraph).

Regarding Claims 8 and 14, Bosch discloses sending data on the serial bus using the measurement value (page 8, last paragraph).

Regarding Claims 9 and 18, Bosch discloses wherein the durations of the recessive states and the dominant states are greater than 1.8 µs (page 8, last paragraph; i.e., it would have been obvious to one of ordinary skill in the art to cause the durations of each state to be greater than 1.8 µs for the same reasons given in claim 1).

Regarding Claims 10 and 19, Metzner discloses a device to be connected to a serial bus (i.e., a CAN bus), the device comprising:
receiving, by a circuit coupled to the serial bus, a frame comprising at least two consecutive cycles of a dominant state followed by a recessive state (Figure 6; i.e., the first dominant state D of the IN signal is considered to last “two consecutive cycles”, which is followed by a recessive state R), the recessive states and the dominant states having durations of between 2 and 5 times a duration of a data bit conveyed by the serial bus (i.e., it has been held that “where the general conditions of a claim are In re Aller, 220 F.2d 454, 456 [CCPA 1955]);
a clock (Figure 4, item 41);
an edge detecting circuit configured to trigger a starting of the clock based on an edge of the frame (Figure 6; i.e., the trailing edge of the first dominant state D) ending a previous dominant state preceding the dominant states (paragraphs 0031 and 0038; i.e., two additional dominant states D arrive after the first dominant state D that triggered the clock 41); and
a detector coupled to the clock, and configured to detect, using the clock, at least one cycle of the at least two consecutive cycles of the frame (Figure 4, item 40, paragraph 0031).
Metzner does not expressly disclose a decoder; and
wherein the detector is coupled to the decoder and configured to trigger, in response to the detecting, a transition of the device from a sleep state to a wake state.
In the same field of endeavor (e.g., CAN buses), Bosch teaches a decoder (page 37, Physical Layer); and
wherein the detector is coupled to the decoder and configured to trigger, in response to the detecting, a transition of the device from a sleep state to a wake state (page 9, last paragraph; i.e., upon receiving the special wake-up message, any connected nodes are awaken).
The motivation discussed above with regards to Claim 1 applies equally as well to Claims 10 and 19.

Regarding Claim 12, Bosch discloses wherein the detector is configured to detect the at least the part of the frame based on the bits (page 9, last paragraph).

Regarding Claim 15, Bosch discloses wherein the encoder is configured to send the data after the decoder receives the bits (page 9, last paragraph).

Regarding Claim 16, Bosch discloses wherein the clock is configured to determine the measurement value using a stored value kept fixed during the sending of the data (page 29, third paragraph).

Regarding Claim 17, Bosch discloses wherein the encoder is configured to send, on the serial bus, the frame (page 37, Physical Layer). 

Regarding Claim 20, Bosch discloses wherein the first device is configured to: send first messages carrying a set of operations to be implemented by the second devices; and send second messages addressed to the second devices, the second messages conveying respective identifiers of the second devices to which the second messages are respectively addressed, the second messages requesting from the second devices to which they are addressed to send respective reactions towards the first device within respective expected time intervals; and each of the one or more second devices is configured to: receive the first messages, read the set of operations to be implemented, and implement the operations as a function of the read set; and receive the second messages, and react to the second messages by sending, within the respective expected time intervals, reactions towards the first device (page 1, paragraphs 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2185